DETAILED ACTION
Claims 1-9, 11-20, and 22-27 are presented for examination.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-20, and 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites the limitations “identifying a first data model to be built”, “determining a total size of input data”, “obtaining an expected access time”, “computing a first estimated total time required for building the first data model”, “determining a determined time to start building the data model”, and “scheduling building of the first data model.”  These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind.  For example, “obtaining an expected access time…” in the context of the claim encompasses a user making a manual access.  Similarly, “determining a size…”, “estimating a total time…”, “determining a time to start…”, and “scheduling the building…” in the context of the claim encompass the user manually performing the scheduling steps.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The device performing these steps is recited at a high-level of generality (i.e., as generic computer components performing the generic computer functions) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 2-9, 11-14, and 27 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the non-statutory deficiencies of Claim 1.  For instance, Claims 2-9, 11-14, and 27 recite further mental steps which fail to make the claims any less abstract and thus are not additional to the abstract idea (“determining… that the size of the input data has increased” and thereafter revising and updating the above scheduling steps, “determining… that the size of the input data has decreased” and thereafter revising and updating the above scheduling steps, “obtaining… an updated expected access time” and rescheduling, greater specificity on how the size, expected access time, and total time required are determined, consideration of dependence on a second data model, and determining computing resources available).  Claims 2-9, 11-14, and 27 do not add any steps or elements, when considered both individually and as a combination, that would convert claim 1 into patent-eligible subject matter.
Claims 15-20, 22-24, and 26 are system claims with the same limitations as claim 1 and its dependents, citing only additional generic computer components performing the generic computer functions (“a processing device in communication with a storage”).  Thus, it is rejected for the same reasons.
Claim 25 is a computer-readable medium claim with similar yet broader limitations than the independent claims rejected above, again only adding generic computer components performing the generic computer functions (“computer-readable medium having computer-executable instructions stored thereon…executed by a processing device of a system”).  Thus, it is again rejected for the same reasons.
Claims 1-9, 11-20, and 22-27 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed on 05/20/2022 have been fully considered but they are not persuasive.

With respect to prior art rejections, applicant argues the following in the remarks:
a.	Claim 1 includes steps which cannot be performed solely in a human mind including the use of links to query a data facility to obtain sizes.  Applicant further argues that “for similar reasons” claims 15 and 25 are patent eligible.

The examiner respectfully disagrees with the applicant:
a.	Initially the examiner would point out the misleading arguments made by applicant in regards to claim 25, which was not amended to add the “link” elements.  Regardless of the fact that it does not contain the claim language that applicant argued made claim 1 patent eligible, applicant still claimed that it was patent eligible “for similar reasons” to claims 1 and 15.  In fact, no arguments relevant to the actually claimed subject matter of claim 25 were presented.
As to the remaining independent claims, the examiner would point out that requesting the data over generic computing “links” does not make it patent-eligible.  It still involves nothing more than gathering data from a generic computing element (a “link,” which appears to be nothing more than a pointer to the data) and performing mathematical operations to determine the total size.  Thus, the rejection stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196